UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4849


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

COREY NATHAN WALTERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:03-cr-00044-JAB-1)


Submitted:   March 9, 2012                 Decided:   April 11, 2012


Before DAVIS, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis Carr Allen III, Federal Public Defender, Gregory Davis,
Assistant   Federal   Public   Defender,   Winston-Salem, North
Carolina, for Appellant.     Ripley Eagles Rand, United States
Attorney, Michael Francis Joseph, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Corey Nathan Walters was convicted of violating the

terms    of     his     supervised         release        and    was    sentenced       to   twelve

months    in       prison.       On       appeal,        Walters     questions     whether     the

evidence       supported         a       finding     that       he     committed    a    Grade    A

violation of the terms of his release and whether the sentence

is plainly unreasonable.                  We affirm.

               We       review       a    district         court’s      decision    to       revoke

supervised release for abuse of discretion.                                 United States v.

Copley, 978 F.2d 829, 831 (4th Cir 1992).                                 To revoke release,

the district court need only find a violation of a condition of

release       by    a   preponderance           of       the   evidence.      18    U.S.C.A.      §

3583(e)(3) (West Supp. 2011).                        This burden “simply requires the

trier of fact to believe that the existence of a fact is more

probable than its nonexistence.”                          United States v. Manigan, 592

F.3d     621,       631    (4th          Cir.   2010)          (internal    quotation        marks

omitted).          We review for clear error factual findings underlying

the conclusion that a violation of supervised release occurred.

United States v. Carothers, 337 F.3d 1017, 1019 (8th Cir. 2003).

               On May 6, 2011, a petition was filed alleging that

Walters violated the terms of his supervised release by testing

positive for cocaine on five occasions, and on March 22, 2011,

by being arrested and charged in North Carolina with possession

with intent to manufacture, sell, and/or deliver a Schedule II

                                                     2
controlled substance, by being convicted in North Carolina of

misdemeanor possession of marijuana on January 20, 2011, and by

being arrested in North Carolina for a misdemeanor harassing

phone call.

               Walters      argues     that          the    district        court    erred    in

finding that he had committed a Grade A violation based on his

arrest    for    possession         with    intent         to   manufacture,         sell,   and

or/deliver       a     Schedule       II     controlled           substance,         seventeen

oxycodone hydrochloride pills.                   The Government counters that it

was not plain or clear error to find that Walters possessed

oxycodone hydrochloride with intent to distribute it, and that,

even     if    the    court    erred       in    making         this    finding,      Walters’

undisputed positive drug tests for cocaine proved possession of

cocaine, which, it contends, is also a Grade A violation.

               Walters      admitted       the       violations        at    the    revocation

hearing,      with    the     exception      of       the   violation        concerning      the

October 29, 2010 arrest for possession with intent to distribute

seventeen oxycodone hydrochloride pills.                          The Government argues

on appeal that Walters did not object to the district court’s

finding that he had committed a Grade A violation and therefore

the claim should be reviewed for plain error.                               However, as the

district court recognized, Walters specifically objected to the

ruling    on    the    Grade    A    violation.              Therefore       we     review   the

district court’s decision for an abuse of discretion.

                                                 3
            After          thoroughly    reviewing         the    record,      we     conclude

that the district court’s finding that, more likely than not,

the seventeen oxycodone hydrochloride pills were possessed with

the     intent        to     distribute        and    not        simply     for       personal

consumption, is not clearly erroneous.                      Accordingly, we conclude

that the district court did not abuse its discretion in finding

a Grade A violation and sentencing based on that provision.

            As to Walters’ sentence, we hold the sentencing court

considered Walters’ sentencing arguments that his life may be

endangered       in    prison      and   his   stated      need    for    intensive       drug

therapy,    and       that    the    twelve-month       sentence         was    not    plainly

unreasonable.          See United States v. Thompson, 595 F.3d 544, 546

(4th Cir. 2010).

            We dispense with oral argument because the facts and

legal    contentions         are    adequately       presented       in    the      materials

before    the    court       and    argument       would    not    aid    the     decisional

process.

                                                                                      AFFIRMED




                                               4